REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2005/0228255) discloses a robotic operating table (110) comprising: a patient placement table (112); a robotic arm (114) comprising a plurality of joints (for the arms of 114), and having a first end (of 114) supported on a base (210) and a second end (of 114) supporting the table (112); and an operation device (130) comprising a preset position registration setting unit that registers a surgical operation position (par. 57), and sets one of (par. 57: one of pre-programmed positions) the surgical operation position as a movement destination of the table (par. 57: to move the table to a pre-programmed “TREAT” position), and a move-operation receiving unit (200) that receives (via 230), from a user, a move operation to move the table (112), wherein, when the move-operation receiving unit is operated while one of the surgical operation position is set as the movement destination of the table (via 230), the robotic arm (114) moves the table (112) to the set one of the surgical operation position (par. 57: the pre-programmed “TREAT” position). 
However, the prior art fails to disclose or fairly suggest a robotic operating table including: an operation device comprising a preset position registration setting unit that registers an anesthetization position, a surgical operation position, and an imaging position and sets one of the registered anesthetization, surgical operation, and imaging positions as a movement destination of the patient placement table, in combination with all of the other recitations in the claim. 

Regarding claim 17 and its dependent claim(s), if any, the prior art (e.g., US 2005/0228255) discloses a robotic operating table (110) comprising: a patient placement table (112); a robotic arm (114) comprising a plurality of joints (for 214 and 216), and having a first end supported on a base (210) and a second end supporting the table (12); an operation device including a preset position registration setting 
However, the prior art fails to disclose or fairly suggest a robotic operating table including: an operation device including a preset position registration setting unit that registers an anesthetization position, a surgical operation position, and an imaging position and sets one of the registered anesthetization, surgical operation, and imaging positions as a movement destination of the patient placement table, in combination with all of the other recitations in the claim. 

Regarding claim 18 and its dependent claim(s), if any, the prior art discloses a corresponding system.  
However, the prior art fails to disclose or fairly suggest a hybrid operation system including: an operation device including a preset position registration setting unit that registers an anesthetization position, a surgical operation position, and an imaging position and sets one of the registered anesthetization, surgical operation, and imaging positions as a movement destination of the patient placement table, in combination with all of the other recitations in the claim. 

Regarding claim 19 and its dependent claim(s), if any, the prior art discloses a corresponding device.  
However, the prior art fails to disclose or fairly suggest a robotic operating table operation device including: a preset position registration setting unit that registers an anesthetization position, a surgical operation position, and an imaging position and sets one of the registered anesthetization, surgical 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884